Citation Nr: 1823322	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  09-31 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 28, 2018.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 2004 to August 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The matters are now under the jurisdiction of the RO in Houston, Texas.

The Veteran testified on the record in a December 2013 Board Hearing.  A transcript of the hearing has been associated with the claims file. 

These matters were previously before the Board in April 2014.  At that time the Board added the TDIU claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the claims for further development.  Subsequent to that remand, entitlement to a TDIU claim was granted with an effective date of February 28, 2018.  The Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  As this effective date does not encompass the full period on appeal for the TDIU claim, the claim remains before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, another remand is necessary. The development following the Board's April 2014 remand did not comply with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Central to the Board's previous remand was the need for an examination to determine whether there was any diagnosable pathology to explain the Veteran's bilateral knee pain.  The Board also requested that the examiner offer an opinion as to the likelihood that any diagnosed disorder is related to the Veteran's active duty service.  In November 2014 the Veteran was afforded a VA knee examination.  However, the examiner only addressed the Veteran's left knee.  Therefore, the Board must remand the appeal again to make efforts to afford the Veteran an adequate examination.  See Stegall, 11 Vet. App. at 268.

Furthermore, in light of the recent decision  by the United States Court of Appeals for the Federal Circuit, Saunders v. Wilkie, No. 15-975 (Fed. Cir. April 3, 2018), the Board finds that the VA examiner must offer an opinion as to whether there is any objective impairment of functioning as a result of any undiagnosed knee disability, and if so, whether that is related to service. 

The issue of entitlement to TDIU is inextricably intertwined with the service connection issue being remanded.  Thus, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate examination to ascertain the nature and likely etiology of his claimed bilateral knee disability.  The claims file must be made available to the examiner for review in conjunction with the examination.  Based on review of the record and interview/examination of the Veteran, the examiner should address the following:

(a)  Specifically identify any diagnosable pathology associated with the Veteran's bilateral knee pain.

(b)  For any diagnosed pathology, is it at least as likely as not (50 percent or greater probability) that any currently diagnosed knee disability of either knee is etiologically related to the Veteran's active duty service?

The examiner is specifically informed of, and comment on, the Veteran's ongoing complaints of knee pain since service and the Veteran's credible report that as part of an airborne unit, he completed 48 parachute jumps.

(c)  If the Veteran does not have a diagnosable pathology for his bilateral knee pain, the VA examiner must comment on the nature, extent, and severity of the Veteran's bilateral knee pain.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the bilateral knee pain.  The examiner must specifically comment as to whether there is any objective impairment of knee function attributable to the Veteran's bilateral knee pain.  If so, is that impaired function related to service.  The appropriate DBQ should be filled out for this purpose, if possible.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.

2.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




